Citation Nr: 1018757	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  99-20 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bilateral loss of visual field due to scarring secondary to 
Steven-Johnson syndrome.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The record reflects that the Veteran served on active duty 
from March 1968 to March 1971 and from May 1974 to September 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In January 2005, the Board remanded the claim for an 
increased evaluation for bilateral loss of visual field due 
to scarring secondary to Steven-Johnson syndrome for further 
development.  The Board again remanded the claim in September 
2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Unfortunately, the claims file reflects that further action 
on the claim on appeal is warranted, even though such action 
will, regrettably, further delay an appellate decision in 
this appeal.

The record currently before the Board is incomplete.  The 
Veterans Appeals Contact and Locator System (VACOLS) reflects 
that, when the claim was remanded in January 2005, the record 
consisted of five volumes.  The record currently before the 
Board consists of a single volume.  In September 2009, the 
Board instructed the AMC/RO to associate all missing volumes 
of the Veteran's claims file with his current appeal.  At the 
very least, the AMC/RO was instructed to associate the 
original claim, rating decisions, statement of the case 
(SOC), any supplemental statements of the case (SSOCs), and 
any electronically available medical evidence with the claims 
file.  

In September 2009, the AMC requested all missing volumes of 
the Veteran's claims file from the Boston RO.  The same 
month, the Boston RO responded that it did not have the 
claims file, but would be providing copies of the original 
claim, rating decisions, the SOC, and any SSOCs.  

An August 1999 SOC reflects that an April 1998 Board decision 
granted compensation pursuant to 38 U.S.C.A. § 1151 for an 
eye disorder, and an April 1998 rating decision assigned a 
noncompensable rating for the eye disorder, pending results 
of an immediate VA examination.  This SOC further reflects 
that the Veteran underwent VA examination of the eyes at the 
Boston VA Medical Center (VAMC) in May 1998, and a June 1998 
rating decision assigned a 20 percent rating for the eye 
disability, effective September 22, 1995.  The SOC further 
indicates that the Veteran filed a notice of disagreement 
with the rating assigned in April 1999.  A March 2001 rating 
decision granted a higher, 30 percent, initial rating for 
bilateral loss of visual field due to lid scarring secondary 
to Steven-Johnson syndrome, effective September 22, 1995.  

A June 2001 SSOC reflects that, in October 1999, the Veteran 
filed a substantive appeal in regard to his claim for a 
higher initial rating for bilateral loss of visual field due 
to lid scarring secondary to Steven-Johnson syndrome.  The 
June 2001 SSOC also reflects that the Veteran underwent VA 
eye examination in September 2000, with an addendum completed 
in November 2000.  A July 2004 SSOC reflects that records of 
treatment from the Boston VAMC, dated from January 1999 to 
January 2004 included complaints regarding and treatment for 
the Veteran's eyes.    

Despite the additional documents which have been associated 
with the record, the Board finds that the duty to assist 
requires that further attempts should be made to obtain the 
outstanding volumes of the Veteran's claims file.  

In this regard, while, in September 2009, the Boston RO 
advised the AMC that it did not have the claims file, the 
record reflects that the AMC had previously requested the 
claims file from the Boston RO in April 2009.  In her e-mail 
to the Boston RO, the Veterans Claims Examiner at the AMC 
indicated that the Boston VAMC was unable to locate the 
claims file which was sent to them in September 2005.  The 
Boston RO responded in April 2009 that the claims file could 
not be located at their office, but that they were awaiting a 
response from the Bedford VAMC.  No response from the Bedford 
VAMC as to whether or not that facility has the missing 
volumes of the claims file is of record.  The Board finds 
that a search for the missing volumes of the claims file at 
the Bedford VAMC is warranted.  

Significantly records of VA treatment currently of record 
reflect that the Veteran was afforded a VA eye examination at 
the Boston Healthcare System in October 2005.  An October 
2005 addendum to this report states that the Veteran's folder 
and medical record were available for review.  Other than the 
statement in an April 2009 e-mail from the AMC to the Boston 
RO, that the Boston VAMC was unable to locate the claims file 
that was sent to them in September 2005, there is no 
documentation of attempts to locate the missing volumes of 
the Veteran's claims file from the Boston Healthcare System.  
Accordingly, the Board finds that a search for the missing 
volumes of the Veteran's claims file should also be 
undertaken at the Boston Healthcare System (to include the 
Brockton, Jamaica Plain, and West Roxbury campuses).  

In addition, despite the September 2009 statement from the 
Boston RO, that it was sending copies of the original claim 
and rating decisions to the AMC, the Veteran's original claim 
for compensation pursuant to 38 U.S.C.A. § 1151 is not of 
record.  In addition, neither the April 1998 nor the June 
1998 rating decisions, referenced in the August 1999 SOC, are 
currently of record.  The Board finds that remand is required 
for another attempt to obtain these outstanding documents.  

Further, the record currently before the Board reflects that 
numerous records of VA treatment which are potentially 
pertinent to the appeal have not been associated with the 
record.  In this regard, the April 1998 Board decision 
discusses an August 1996 VA ophthalmological consult, and the 
July 2004 SSOC reflects that evidence considered included 
records of treatment from the Boston VA Healthcare System, 
dated from January 1999 to January 2004.  The only records of 
VA treatment associated with the record currently before the 
Board are dated from February 2002 to April 2009.  Moreover, 
copies of the May 1998 VA examination (referenced in the 
August 1999 SOC) and the September 2000 VA examination and 
November 2000 addendum (referenced in the June 2001 SOC) are 
also not currently of record.  

While the September 2009 remand instructed that any 
electronically available medical evidence be associated with 
the claims file, the only VA medical records subsequently 
associated with the claims file are records from the Boston 
VAMC, dated from June 2009 to August 2009.  There is no 
documentation in the record currently before the Board that 
the AMC attempted to obtain copies of treatment records, or 
outstanding VA examination reports, pertinent to the claim on 
appeal, dated prior to June 2009.  As any records of VA 
treatment since September 1995 are potentially pertinent to 
the appeal and within the control of VA, they should be 
obtained and associated with the claims file.  Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Accordingly, after the AMC/RO has 
conducted a comprehensive search for the missing volumes of 
the Veteran's claims file at the aforementioned facilities, 
it should attempt to obtain any outstanding records of VA 
treatment pertinent to the claim on appeal, as well as 
reports of the May 1998 and September 2000 VA examinations 
and the November 2000 VA examination addendum.  

Also, in the September 2009 remand, the Board noted that the 
Veteran had indicated that he received treatment at the eye 
clinic at the Jamaica Plain VAMC; however, VA treatment 
records associated with the claims file did not appear to be 
from that facility.  As such, the AMC/RO was instructed to 
request additional VA treatment records from the Jamaica 
Plain VAMC.  The Board notes that, in a VCAA notice response 
dated in April 2006, the Veteran asked the RO to check with 
the Jamaica Plain VA hospital for records from the eye 
clinic.  Nevertheless, as noted above, the record currently 
before the Board reflects that, subsequent to the September 
2009 remand, the AMC obtained records from the Boston VAMC, 
dated from June 2009 to August 2009.  There is simply no 
documentation that the AMC/RO has specifically requested 
records of treatment from the Jamaica Plain VAMC, as 
requested in the September 2009 remand.  Such records should 
be requested on remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).    

The service-connected eye disability is currently evaluated 
as 30 percent disabling pursuant to Diagnostic Code 6009-
6080.  Parenthetically, the Board notes that the criteria for 
the evaluation of disabilities of the eyes were amended 
effective December 10, 2008, but these amended criteria 
govern cases only when the claim is filed on or after that 
date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the 
claim in this case was filed prior to December 10, 2008, the 
rating criteria revised effective December 10, 2008, are not 
applicable.  

Diagnostic Code 6080 evaluates visual field defects as 
follows:  
6080 Field vision, impairment of:                                              
   Homonymous hemianopsia 
.................................................. 30
Field, visual, loss of temporal half:                                          
   Bilateral 
.............................................................
.. 30
   Unilateral 
.............................................................
. 10
   Or rate as 20/70 (6/21).                                                    
Field, visual, loss of nasal half:                                             
   Bilateral 
.............................................................
.. 20
   Unilateral 
.............................................................
. 10
   Or rate as 20/50 (6/15).                                                    
Field, visual, concentric contraction of:                                      
   To 5°:                                                                      
      Bilateral 
........................................................... 
100
      Unilateral 
........................................................... 
30
      Or rate as 5/200 (1.5/60).                                               
   To 15° but not to 5°:                                                       
      Bilateral 
............................................................ 
70
      Unilateral 
........................................................... 
20
      Or rate as 20/200 (6/60).                                                
   To 30° but not to 15°:                                                      
      Bilateral 
............................................................ 
50
      Unilateral 
........................................................... 
10
      Or rate as 20/100 (6/30).                                                
   To 45° but not to 30°:                                                      
      Bilateral 
............................................................ 
30
      Unilateral 
........................................................... 
10
      Or rate as 20/70 (6/21):                                                 
   To 60° but not to 45°:                                                      
      Bilateral 
............................................................ 
20
      Unilateral 
........................................................... 
10
      Or rate as 20/50 (6/15).                                                 
      NOTE (1): Correct diagnosis reflecting disease or 
injury should          
        be cited.                                                              
      NOTE (2): Demonstrable pathology commensurate with the 
functional        
        loss will be required. The concentric contraction 
ratings              
        require contraction within the stated degrees, 
temporally; the         
        nasal contraction may be less. The alternative 
ratings are to          
        be employed when there is ratable defect of visual 
acuity, or a        
        different impairment of the visual field in the other 
eye.             
        Concentric contraction resulting from demonstrable 
pathology to        
        5 degrees or less will be considered on a parity with 
reduction        
        of central visual acuity to 5/200 (1.5/60) or less 
for all             
        purposes including entitlement under § 3.350(b)(2) of 
this             
        chapter; not however, for the purpose of § 3.350(a) 
of this            
        chapter. Entitlement on account of blindness 
requiring regular         
        aid and attendance, § 3.350(c) of this chapter, will 
continue          
        to be determined on the facts in the individual case.                  
38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).   
The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III. The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from 500.  The difference represents the total remaining 
degrees of visual field.  The difference divided by eight 
represents the average contraction for rating purposes.  
38 C.F.R. § 4.76a (2008).   







Table III-Normal Visual Field Extent at 8 Principal Meridians
Meridian
Normal 
degrees
Temporally
85
Down 
temporally  
85
Down
65
Down nasally
50
Nasally
60
Up nasally
55
Up
45
Up 
temporally
55
Total  
500

38 C.F.R. § 4.76a, Table III.  

The Veteran was afforded a VA examination to evaluate his 
service-connected disability in October 2005.  The examiner 
indicated that he conducted FF-81 testing, which revealed 
superior loss in each eye.  The assessment was Stevens-
Johnson syndrome with severe dry eye and resulting keratitis, 
superior field loss due to droopy lids, extreme photophobia 
due to chronic corneal epithelial defects, and edema.  The 
examiner opined that these were all a result of Stevens-
Johnson syndrome.  In an addendum, the examiner commented 
that visual field assessment to conventional strategy was 
unable to be performed, as attempts to assess the field 
demonstrated very limited field due to blepharospasm and 
inability to fixate due to corneal-disorder based discomfort.  
With anesthetization of the cornea, some field assessment was 
achieved, which showed loss of the superior field, consistent 
with the Veteran's ptotic lids.  The examiner commented that 
this extent of the visual field was essentially greater than 
that which the Veteran experienced in his normal, un-
anesthetized, state.  Despite the foregoing findings, no 
actual visual field test charts from the October 2005 VA 
examination are of record.  On remand, any visual field test 
charts created during the October 2005 VA examination should 
be requested and associated with the claims file.

The Veteran was most recently afforded a VA examination to 
evaluate his service-connected eye disability in June 2009.  
The examiner commented that Goldmann Kinetic Visual Fields 
revealed bilateral superior constriction secondary to 
blepharospasm and inability to keep eyes open.  The visual 
field test charts from this examination are of record; 
however, the graphical representations of the visual fields 
were not interpreted by the examiner in the VA examination 
report.  While the June 2009 SSOC includes interpretation of 
the visual field charts, it is not clear that such 
interpretation was provided by an appropriate specialist.  In 
light of this, the Board finds that the June 2009 VA 
examination report does not contain sufficient detail for 
evaluation purposes. 38 C.F.R. § 4.2; see Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (holding that neither the Board nor 
the RO may interpret graphical representations of audiometric 
data).  The Board finds that interpretation of the visual 
field charts should be provided by an appropriate specialist.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must search for the missing 
volumes of the Veteran's claims file in 
the following locations: the Bedford VAMC 
and the Boston VA Healthcare System, to 
include the Brockton, Jamaica Plain, and 
West Roxbury campuses.  All attempts to 
procure the missing volumes and all 
responses to these requests should be 
documented in the file.  

2.  After the above development is 
complete, if the Veteran's original claim 
for compensation pursuant to 38 U.S.C.A. 
§ 1151, and the April 1998 and June 1998 
rating decisions have not been associated 
with the claims file, the AMC/RO should 
associate these documents with the 
current claims file.  All attempts to 
procure these documents and all responses 
to these requests should be documented in 
the file.  

3.  If not associated with the record, 
the AMC/RO should associate any 
outstanding VA treatment records and VA 
examination reports pertinent to the 
appeal.  In particular, any records of 
pertinent VA treatment from the Bedford 
VAMC and/or the Boston Healthcare System 
(to include the Brockton, Jamaica Plain, 
and West Roxbury campuses), from 
September 1995 to the present, the 
reports of May 1998 and September 2000 VA 
examinations, as well as a November 2000 
VA examination addendum, and any visual 
field charts created in conjunction with 
the October 2005 VA examination.  All 
attempts to procure these records and all 
responses to these requests should be 
documented in the file.  

4.  After the above development is 
complete, the Veteran and his 
representative should be advised of any 
documents and/or records the AMC/RO was 
unable to obtain, and they should be 
asked to provide copies of any such 
documents and/or records in their 
possession.  

5.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his service-connected 
eye disability since August 2009.  After 
the Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

6.  The AMC/RO should have a certified 
specialist interpret any graphical 
representations of visual field testing, 
to include the June 2009 charts.  The 
results of such testing should be 
reported in terms of the applicable 
rating criteria.  In this regard, for VA 
rating purposes, the normal visual field 
extent at the 8 principal meridians, in 
degrees, is:  temporally, 85; down 
temporally, 85; down, 65; down nasally, 
50; nasally, 60; up nasally, 55; up, 45; 
up temporally, 55.  The total visual 
field is 500 degrees.  The specialist 
should report the extent of the remaining 
visual field in each of the eight 45 
degree principal meridians. 

7.  After ensuring that the above 
development, and any other development 
deemed necessary, is complete, re-
adjudicate the claim.  If not fully 
granted, issue a supplemental statement 
of the case before returning the claim to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


